OPINION ON MOTION POE BEHEAEING.
BLAND, P. J.
In the motion for rehearing appellant contends that the case of Briggs v. Railroad, 6 Allen 246, cited and followed in the- main opinion,, is not in point. It is true that the flour in. the Briggs case was marked to a wrong destination by the agents of the initial carrier. Nevertheless, it was held that, the connecting carrier had a right to assume that the shipper and the initial carrier had stipulated the terms of shipment, or if not, that the initial carrier was to be deemed the agent of the shipper and the connecting carriers had a right to so assume and to act on his directions. On this assumption it was ruled that the last carrier, who had paid the charges of all the preceding carriers, had a lien on the flour for the advance charges as well as for the freight earned by it.
It is not the custom, nor does the law require a connecting carrier to whom goods are offered by another carrier to be forwarded, to delay the reception or the forwarding of the goods until he can ascertain whether or not the shipper and the initial carrier stipulated the terms of shipment, and if so what those terms are, and whether or not all the preceding carriers had fulfiled them; or if no terms were stipulated then whether or not the initial carrier had in all things faithfully and honestly discharged his duty as the implied agent of the shipper in forwarding the goods. The law is, that when a shipper delivers goods to a carrier to be carried over successive routes beyond the route of the first carrier, he makes the first carrier his forwarding agent and his acts in directing the shipment of the goods over succeeding routes are the acts of the owner. Wells v. Thomas, 27 Mo. 17; Moses v. Port Townsend, etc., R. R. Co., 5 Wash. 595; Sumner *376v. Southern R. R. Ass’n, 7 Baxt. 345; Bird v. The Georgia Railroad, 72 Ga. 655; Mallory v. Burrett, 1 Ed. Smith (N. Y.) 234; Marq., Hought & Ont. R. R. v. Kirkwood, 45 Mich. 51; Wolf v. Hough, 22 Kan. 659; Price v. Denver & R. G. Railway Co., 21 Pac. Rep. 590; Patten v. Union Pacific Railroad Co., 29 Fed. Rep. 590; Schneider v. Evans, 25 Wis. 241.
Hutchinson on Carriers (sec. 108) states the law as follows: “When goods are delivered to the carrier for the purpose of being carried to a point beyond the terminus of its route, and for that purpose to be delivered by him to a connecting carrier in order to continue the carriage, or where it becomes necessary for that purpose to make successive deliveries from one to another upon a continuous line or succession of carriers, the first and each succeeding carrier becomes the agent of the owner of the goods to make delivery to the next carrier; and it is incumbent upon him to do so not only to relieve himself from further liability, but because it is a duty which he owes to the owner, and which he has assumed with the acceptance of the goods. He is the party in charge of them, and the only one with whom the succeeding carrier can make the necessary arrangements, and stands toward them for this purpose in the position of an owner.”
Where the last carrier acts in good faith and in the usual course of business, his right to a lien for advance charges and for his own freight bills can not be defeated on account of any special contract between the first carrier and the shipper of which he did not have notice, nor for any mistakes made by the first or any intermediate carrier in giving directions for the forwarding of the-goods. Wells v. Thomas, Briggs v. Railroad, supra. The shipper’s remedy is against the first carrier for a wrong direction of the goods or for charges (if they are the customary or schedule ones) in excess of a through rate agreed upon by the shipper and the first carrier. Arkansas & Louisiana *377Railway Co. v. Smith, 53 Ark. 275; Detroit & Bay City Railway v. McKenzie, 43 Mich. 609; Schneider v. Evans, Sumner v. Railroad, Wells v. Thomas, supra; Moore v. Henry, 18 Mo. App. (K. C.) 35. On this point the law is stated as follows at pages 406 and 407, volume 5, Am. and Eng. Ency. of Law (2 Ed.): “The better doctrine is that- this lien is not affected by the fact that the last carrier received them by mistake or through some error or wrongdoing on the part of one of the previous lines, providing the carrier claiming the lienjias itself been free from wrong; if its receipt of the goods in violation of the directions of the shipper is due to any wrongful act on its own part or any improper agreement with a connecting line, it can claim no lien for any charges whatever.”
There is no evidence that any stipulations were entered into between the shipper and the Adams Express Company (the first carrier) as to the routing of the shipment. The bill of lading, if any was issued by the Adams Express Company, was not put in evidence. It is therefore impossible to ascertain from the abstracts whether or not a route was agreed on between the Adams Express Company and the shipper. In the absence of such proof we must assume that the shipper impliedly, if not expressly, authorized the Adams Express Company to route the shipment and that as between the connecting carriers and the owner the latter is bound by the route selected by his agent, the Adams Express Company, and to look to it for compensation for the overcharges occasioned by the erroneous routing.